Citation Nr: 0020946	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a effective date earlier than November 2, 
1994, for the grant of service connection for diarrhea as due 
to undiagnosed illness.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right heel 
condition.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a respiratory 
disorder, other than as due to undiagnosed illness.  

4.  Entitlement to service connection for a respiratory 
disorder, due to undiagnosed illness.  

5.  Entitlement to service connection for headaches, due to 
undiagnosed illness.  

6.  Entitlement to service connection for joint pain, due to 
undiagnosed illness.  

7.  Entitlement to service connection for muscle pain and 
twitching, due to undiagnosed illness.  

8.  Entitlement to service connection for night sweats, due 
to undiagnosed illness.  

9.  Entitlement to service connection for a liver condition, 
due to undiagnosed illness.  

10.  Entitlement to service connection for skin rash, due to 
undiagnosed illness.  

11.  Entitlement to service connection for plugged ears, due 
to undiagnosed illness.  

12.  Entitlement to service connection for dizziness, due to 
undiagnosed illness.  

13.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to undiagnosed illness.  

14.  Entitlement to a rating greater than 10 percent 
disabling for diarrhea due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from May to August 1982 and 
from September 1990 to April 1991, plus additional unverified 
service in the Army Reserve and Army National Guard.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in June 1997 which reopened, but denied, the 
veteran's claim for service connection for a respiratory 
disorder and denied his claims for service connection for 
plugged ears and headaches.  

A rating decision in November 1997 also denied service 
connection for joint pain, muscle pain and twitching, a skin 
rash, night sweats, and a liver condition.  In April 1999, 
another rating decision concluded that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for a right heel condition.  

In a statement received from the veteran in May 1998, he 
referred to several symptoms that he apparently attributed to 
his service during the Gulf War.  Service connection for some 
of those symptoms has not been considered by the RO, in 
particular chest pain/rib soreness, light/sound sensitivity, 
and anxiety/nervousness.  The veteran's comments in this 
regard are referred to the RO for appropriate consideration.  

The medical evidence indicates that some examiners have 
attributed the veteran's symptoms of dizziness, headaches, 
and muscle pain and twitching to chronic fatigue syndrome.  
In view of action taken herein to Remand the issue concerning 
chronic fatigue syndrome, the Board finds that the issues 
related to the other symptoms are inextricably intertwined 
with the chronic fatigue syndrome issue.  Accordingly, it 
would be premature for the Board to consider those issues at 
this time.  Appellate consideration of those issues will be 
deferred, pending the additional development of the record 
and adjudication concerning chronic fatigue syndrome 
requested herein.  


FINDINGS OF FACT

1.  Service connection was established for diarrhea due to 
undiagnosed illness on the basis of the law and regulation 
that became effective November 2, 1994.  

2.  Service connection for a right heel condition was denied 
by an October 1993 rating decision.  The veteran was notified 
of that determination and did not file an appeal.  

3.  Evidence added to the record since October 1993 regarding 
a right heel condition is merely cumulative of the evidence 
that was previously of record.  

4.  Service connection for a respiratory/pulmonary disorder 
was denied by an October 1993 rating decision.  The veteran 
was notified of that determination and did not file an 
appeal.  

5.  Evidence added to the record since October 1993 regarding 
a respiratory disorder, other than as due to undiagnosed 
illness, was not previously of record and is so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim for service connection.  

6.  The medical evidence does not show that any respiratory 
disorder was present in service or for several years after 
service.  Nor does the medical evidence show that any current 
respiratory disorder, other than as due to undiagnosed 
illness, is related to service in any way.  The claim for 
service connection for a respiratory disorder, other than as 
due to undiagnosed illness, is not plausible.  

7.  The evidence does not show that the veteran has a 
respiratory disorder due to undiagnosed illness.  

8.  The evidence does not show that the veteran has any 
objective indications of joint pain due to undiagnosed 
illness.  

9.  The veteran's claim for service connection for night 
sweats as due to undiagnosed illness is plausible.  

10.  The veteran's claim for service connection for a liver 
condition due to undiagnosed illness is not accompanied by 
medical evidence of any current liver condition.  

11.  The claim for service connection for a liver condition 
due to undiagnosed illness is not plausible.  

12.  The evidence favors a finding that the veteran has a 
recurring skin rash due to undiagnosed illness.  

13.  The veteran's claim for service connection for chronic 
fatigue syndrome as due to undiagnosed illness is plausible.  

14.  The veteran's diarrhea is manifested by not more than 
frequent episodes of bowel disturbance with abdominal 
distress, with not more than moderate overall impairment.  


CONCLUSIONS OF LAW

1.  An effective date earlier than November 2, 1994, for the 
grant of service connection for diarrhea due to undiagnosed 
illness may not be assigned.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.114, 3.400(p), (q) (1999).  

2.  Evidence received since the October 1993 rating decision, 
which denied service connection for a right heel condition, 
is not new and material and the claim is not reopened; the 
October 1993 rating action is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 
20.1103 (1999).  

3.  Evidence received since the October 1993 rating decision, 
which denied service connection for a respiratory/pulmonary 
disorder, is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.302, 20.1103.  

4.  The claim for service connection for a respiratory 
disorder, other than as due to undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  Service connection for a respiratory disorder as due to 
undiagnosed illness is not established.  38 U.S.C.A. §§ 1117, 
5107 (West 1991); 38 C.F.R. § 3.317 (1999).  

6.  Service connection for joint pain as due to undiagnosed 
illness is not established.  38 U.S.C.A. §§ 1117, 5107; 
38 C.F.R. § 3.317.  

7.  The claim for service connection for night sweats as due 
to undiagnosed illness is well grounded.  38 U.S.C.A. 
§§ 1117, 5107(a); 38 C.F.R. § 3.317.  

8.  The claim for service connection for a liver condition is 
not well grounded.  38 U.S.C.A. § 5107(a).  

9.  The veteran has an intermittent skin rash on his legs and 
abdomen due to undiagnosed illness.  38 U.S.C.A. §§ 1117, 
5107; 38 C.F.R. § 3.317.  

10.  Service connection for plugged ears as due to 
undiagnosed illness is not established.  38 U.S.C.A. §§ 1117, 
5107; 38 C.F.R. § 3.317.  

11.  The claim for service connection for chronic fatigue 
syndrome is well grounded.  38 U.S.C.A. § 5107(a).  

12.  Diarrhea due to undiagnosed illness is not more than 
10 percent disabling.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. 
§ 4.1, 4.2, 4.10, and 4.114, Codes 8873-7319 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service records show that the veteran served in the 
Southwest Asia Theater of Operations during the Gulf War.  

The service medical records show that the veteran was treated 
for exposure to poison ivy on his back in 1988.  The report 
of his separation examination in April 1991 notes the 
veteran's statement that he had developed a right heel spur 
in approximately October 1990 and that he had had trouble 
with it ever since.  The report also contains the examiner's 
listing of such a disorder, although no pertinent abnormal 
clinical findings were recorded; no right foot x-rays were 
obtained.  The separation examination report notes 
audiometric findings of pure tone thresholds of 25, 20, 25, 
30, and 25 decibels in the right ear and 20, 25, 25, 25, and 
25 decibels in the left ear at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  Neither the separation examination 
report nor the remainder of the veteran's service medical 
records reflects any other pertinent complaints or abnormal 
clinical findings.  

Private medical records show that the veteran was seen in 
June 1992 with the complaint of having been sick for 4 days, 
feeling achy all over, with vomiting, diarrhea every 
15 minutes, and crampy, sharp stomach pain.  No abnormal 
clinical findings were noted.  Diarrhea was diagnosed.  The 
following day, upon receipt of a stool culture, an antibiotic 
was prescribed.  An August 1992 record indicates that the 
diarrhea had recurred.  Antibiotics were again prescribed.  
In October 1992, the veteran was seen for pressure in both 
ears and right ear pain of approximately 4 days' duration.  
Ear wax was removed.  The examiner also noted that the 
veteran's chest felt tight at times and he was short of 
breath.  Sinusitis was diagnosed.  

A private medical report dated in November 1992 shows that 
the veteran was seen in August and September 1992 complaining 
of fullness in his ears; multiple ear, nose, and throat 
examinations at that time were reportedly normal.  He stated 
that he felt like he was having the flu at the time.  He was 
reportedly treated with steroids and antibiotics.  The 
examiner indicated that the ear fullness, while previously 
constant, was now intermittent and not associated with 
headaches.  It was noted that the veteran had a 2-week 
history of headaches that were improved with aspirin.  The 
veteran graded the headache pain as 8/10; the headaches did 
not interfere with sleep.  The veteran also reported that he 
had had "night sweats" one month previously.  Laboratory 
studies showed mild elevation in the veteran's liver function 
studies and testing for the Epstein-Barr virus was equivocal.  
The veteran was seen again approximately 2 weeks later at 
which time he indicated that he was slightly better than 
before, overall.  He stated that he had lots of neck ache and 
headache in the mornings, but the rest of the day it was 
sporadic.  The examiner reported that the liver function 
tests were all improving, but they were still not normal.  
The examiner's assessment was of a slowly resolving Epstein-
Barr infection with liver involvement, which was improving.  
A January 1993 record shows his complaint of continuing 
headaches and ear fullness.  The examiner noted continued 
improvement in the laboratory studies, indicative of 
resolving Epstein-Barr virus infection.  

In December 1992, the veteran was afforded a VA compensation 
examination.  The examiner reported that there was no 
evidence of significant pulmonary disease.  A chest x-ray was 
interpreted as being normal and pulmonary function studies 
were interpreted as probably normal.  The veteran stated that 
he had occasional abdominal pain and had had diarrhea several 
months previously, but none in the recent past.  The examiner 
observed that the veteran had a history of giardiasis in the 
past, but concluded that there was no evidence of an acute 
parasitic infestation at that time.  Regarding the veteran's 
feet, the examiner reported that there was no functional 
abnormality, no abnormal gait, and no deformity.  X-rays of 
the right foot did not show any calcaneal spur.  The examiner 
concluded that there was no evidence of significant 
abnormalities of the right heel.  

A general medical examiner in December 1992 noted the 
veteran's report of headaches for the previous 11/2 months, 
plugging of his ears for the previous 2 months, nausea, joint 
and neck pain, back pain, and photophobia, as well as a 
history of giardiasis in June 1992.  The examiner reported 
that there was minimal cerumen in the ear canals; the drums 
were intact.  No abnormal abdominal or respiratory clinical 
findings were recorded, other than obesity; laboratory 
studies showed that no ova or parasites were found in the 
stool.  The veteran reported pain in his right heel after 
standing for a long time, but no pertinent abnormal clinical 
findings were noted.  

On evaluation in the VA Infectious Disease clinic in February 
1993, the veteran reported that he had diarrhea and abdominal 
cramps in November 1991.  Stool study at that time reportedly 
revealed Giardia and he was given antibiotics.  He stated 
that his diarrhea improved, but recurred about 3 months 
later.  Results of a repeat stool study were unclear, but 
antibiotics were prescribed.  The diarrhea again recurred in 
June 1992, but the stool was negative for ova and parasites 
at that time.  He was again treated empirically with 
antibiotics and his bowel movements decreased in frequency.  
The veteran reported that since July 1992 he had had episodic 
loose bowel movements (3-4 times per day).  He denied having 
fever, chills, or abdominal cramps.  His weight had 
increased.  The veteran indicated that he had had fullness in 
both ears and constant headaches in September 1992.  A work-
up, including CT scan, was reportedly negative and 
ophthalmology and ear, nose, and throat evaluations were also 
unrevealing.  The examiner commented that liver function 
tests in August 1992 were abnormal, but "not very 
impressive."  The tests were stable from August to December 
1992.  The examiner suggested a further stool work-up, to 
include multiple stool cultures for ova and parasites, and, 
if negative, a gastrointestinal consult.  

During a VA clinic visit in March 1993, the veteran stated 
that most of his symptoms had improved, except for his 
headaches, and that he felt "fair."  He reported that he 
had had a skin lesion over his left thigh for about a year.  
The examiner noted that the physical examination was within 
normal limits.  In October 1993, the veteran indicated that 
he continued to have headaches and occasional rashes, but had 
no further diarrhea.  On examination, his chest was clear and 
there were a few dried lesions on his leg (side not 
specified).  

A VA neurological evaluation was conducted in November 1993.  
The veteran reported that his headaches occurred 2-3 times 
per week.  Although they were previously associated with 
photophobia, he was no longer troubled by that symptom.  

A rating decision in October 1993 denied service connection 
for a right heel condition, a respiratory/pulmonary disorder, 
and a gastrointestinal disorder, each as not being currently 
shown by the evidence of record.  The veteran was notified of 
that determination and did not appeal.  

The veteran was evaluated for his various symptoms at the 
Cleveland Clinic in July 1994.  The examiner's report notes 
the veteran's history of ear fullness, headaches, and 
abnormal liver function tests and the previous evaluation for 
those symptoms and findings, essentially as set forth above.  
The report stated that the veteran's next symptom was severe 
diarrhea, which was diagnosed as giardiasis.  He then started 
having joint pains, mainly of the right ankle, followed by 
tightness in his chest.  He indicated that a red spot had 
appeared on his right thigh which got bigger and lasted for 
about a year, then slowly faded away.  The veteran remembered 
that the spot was raised and painful and that it appeared 
after camping with the Army in the woods in Pennsylvania; he 
did not recall being bitten by any insects.  He reported that 
he then started having low grade fevers, accompanied by night 
sweats for about 2 weeks.  He then noted a red rash on his 
legs that spread to his abdomen and lasted for a few months.  
The veteran indicated that, in late 1993, a small ulcerated 
mass appeared on his right wrist; although it appeared to 
improve, it recurred several times and was finally removed by 
a dermatologist by electrocautery.  Three days prior to his 
visit to the Cleveland Clinic, the veteran noted the onset of 
left-sided neck pain, but denied any fever, sweats, or sore 
throat.  He indicated that he felt fatigued all the time, and 
no matter how much sleep he got, he still didn't feel well.  
He also reported having headaches, plugged ears, blurry 
vision, dyspnea on exertion, chest pain, nausea and vomiting, 
non-specific joint pains, and depression.  The veteran had 
reportedly gained 30 pounds in the previous 3 years.  
Examination revealed a 1/2cm ulcer over the right wrist that 
had a shaggy border and a shallow base.  The head and neck 
were unremarkable, except for tenderness over the left 
carotid area.  There was no palpable adenopathy.  Examination 
of the heart, lungs, and abdomen was "completely 
unremarkable," and there was no evidence of occult blood in 
the stool.  The joint and neurological examinations were also 
normal.  The examiner reported that laboratory evaluation for 
Lyme disease and leishmaniasis was negative.  Serology for 
toxoplasmosis was positive, although the significance of that 
finding was unclear.  The veteran's liver function tests 
remained elevated.  

A private chiropractor's treatment records in July 1994 note 
the veteran's complaint of headaches; polyarticular migratory 
joint pains in his arms, neck, low back, hips, and knees; 
intermittent rashes on his arms, chest, and back that usually 
went into remission after 5-10 days; and reflect the 
veteran's report that his strength and stamina had generally 
decreased over the previous 1-11/2 years.  

Another private physician reported in July 1994 that the 
veteran had an enlarging lesion on his right arm.  The 
examiner noted an annular keratotic nodule of the right 
forearm with a keratotic center.  The assessment was 
keratoacanthoma vs. prurigo nodularis vs. verruca.  The 
examiner commented that he could not specifically relate the 
lesion to Persian Gulf Syndrome.  The lesion was excised.  
The pathology report for the shave biopsy listed a diagnosis 
of verruca vulgaris.  

Still another private physician, whom the veteran had seen 
for the first time in November 1994, wrote at that time that 
he had evaluated the veteran for Lyme disease.  The veteran 
stated that he remembered a bite on his right thigh.  
Examination in November 1994, however, was unremarkable.  
Records dated in December 1994 and January 1995 reflect his 
complaints of intensified headaches and pain in his joints, 
ribs, hip, and middle and lower back, as well as the sore on 
his wrist.  

A March 1995 rating decision denied service connection for 
respiratory and gastrointestinal disorders as due to 
undiagnosed illness.  The veteran was notified of that 
determination and did not file an appeal within the time 
period allowed by law.  

Another private physician's records, dated in March 1995, 
reflect a diagnosis of seronegative Lyme disease, Epstein-
Barr virus.  In May 1995, that physician noted the veteran's 
complaints of muscle aches, plugged ears off and on, and very 
bad fatigue, but no sweats or chills.  That physician's 
records also indicate that the veteran was taking Prozac.  A 
June 1995 report notes the veteran's three main symptoms as 
headaches (which were reportedly better), fatigue, and his 
ears tingling and very often "feeling weird."  That record 
also notes elevated liver function tests that the examiner 
ascribed to "alcohol."  

Records of a private chiropractor reflect visits from October 
1995 to April 1996.  The veteran complained of pain on his 
right side under his shoulder blade and left sided headaches.  
The headaches had been present for 3 years and the right side 
pain had begun within the previous month.  His pains bothered 
him daily.  The only clinical findings reported by the 
examiner showed limited range of motion of the cervical and 
lumbar spine.  

Another private physician noted the veteran's complaint of 
pain in the sole of his left foot in August 1996.  He denied 
injuring the foot and indicated that the pain had been 
present on and off for 2 months.  The examiner's diagnosis 
was possible heel spur versus plantar fasciitis.  The 
examiner indicated that he had a long discussion with the 
veteran about "Gulf War Illness," in light of his symptoms 
of fatigue, headaches, chills, and elevated liver function 
studies.  Antibiotics were again prescribed.  

The report of a private x-ray of the veteran's left heel in 
September 1996 reflects the examiner's impression that no 
acute abnormality was noted.  

Another VA general medical examination was conducted in 
November 1996.  That examiner noted that the veteran's 
headaches had started in October 1992; he typically took 
Excedrin for the headaches.  The examiner noted that a 
previous CT scan and an MRI of the veteran's brain had been 
negative.  Liver enzymes had reportedly been elevated during 
the previous few years, although a liver ultrasound was 
negative.  The veteran indicated that he still had a 
"plugged up" feeling in both ears and intermittent 
diarrhea.  He reportedly had recently received a cortisone 
shot in his left foot for pain.  The veteran's weight was 
recorded as 283 pounds, with his highest weight in the 
previous year being 295 pounds.  His posture was erect and 
his gait was normal.  There was a round 1/2cm reddish scar on 
the right forearm.  Examination of the head and neck was 
normal, except for bulging eardrums due to Eustachian tube 
blockage.  The cardiovascular examination was essentially 
normal and no abnormal respiratory clinical findings were 
noted.  Examination of the abdomen was also normal, except 
for mild tenderness in the left lower quadrant.  Internal 
hemorrhoids were palpated, but there was no blood in the 
stool.  Liver function tests were reported to be within the 
normal range.  The diagnoses listed by the examiner were 
chronic headaches, nasal congestion - bilateral Eustachian 
blockage, probable internal hemorrhoids, and abdominal 
obesity.  The examiner commented that he could not determine 
the etiology of the veteran's headaches.  He was referred to 
the neurology and ear, nose, and throat clinics for further 
evaluation.  

On gastrointestinal examination in November 1996, it was 
noted that the veteran's diarrhea began in approximately 
October 1992 and that he had had a bloody stool on one 
occasion.  He stated that he was told that he had Giardia 
after service and had been treated for it.  The last 
evaluation for intestinal parasites was reportedly negative.  
The veteran indicated that when his diarrhea would occur, he 
would have it for 2-3 days.  The rectal examination was 
normal, except for apparent internal hemorrhoids.  The 
examiner recorded that there was no evidence of bleeding, 
soiling, tenesmus, dehydration, malnutrition, or fecal 
leakage or incontinence.  The diarrhea reportedly occurred 
once a month.  Urinalysis and blood count were reported as 
being normal.  The veteran also indicated that he had had 
nausea with his headaches.  The examiner noted that there was 
no history of vomiting or reflux or other ulcer symptoms, and 
the veteran currently had no complaints.  The examiner's 
diagnoses were apparent past history of Giardiasis with 
treatment and a history of chronic intermittent diarrhea; no 
digestive pathology was found.  

On VA audiometric evaluation in November 1996, the veteran 
reported that his "ears get plugged from time to time."  He 
also complained of ringing in his ears, which had its onset 
about the same time in 1992 as the Eustachian tube problem.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
15
20
20
25
25
Left
20
25
20
25
30

Speech audiometry revealed speech discrimination ability of 
98 percent in the right ear and of 94 percent in the left 
ear.  The examiner commented that the test data indicated a 
possible Eustachian tube malfunction bilaterally, worse on 
the left, but middle ear function was normal.  An ear, nose, 
and throat examiner reported that there were no abnormal 
objective findings.  Referring to the audiometric data, he 
commented that there was slight bilateral hearing loss.  

In March 1997, the veteran was again seen in the neurological 
clinic for evaluation of his headaches.  He reported that the 
headaches were left-sided, beginning retro-orbitally and 
radiating occipitally.  He described their intensity as 6/10, 
relieved by Excedrin.  The headaches were not associated with 
visual symptoms; photophobia that occurred on multiple 
occasions in 1992 was no longer present.  The examiner noted 
the veteran's other "numerous" somatic complaints, "such 
as rash, arthralgia, myalgia, night-sweats in 1992 [for] one 
week ([tuberculin] test [negative])."  The examination at 
that time was essentially normal.  The examiner's assessment 
was that the veteran's headaches originally appeared to be 
migraine, but were now "tension/rebound."  

An examiner in March 1997 reiterated the veteran's headache 
history.  The assessment was mixed migraine/muscle tension 
headaches complicated by analgesic over-usage.  The examiner 
commented that he was unable to relate the headaches to the 
multiple other somatic complaints that the veteran attributed 
to Gulf War Syndrome.  

Another VA neurological compensation examination was 
conducted in April 1997.  The examiner recorded the veteran's 
history of headaches essentially as previously set forth.  
The motor and sensory examination was reported as normal; 
reflexes were 2+ in the upper extremities and 1+ in the lower 
extremities.  The remainder of the neurological examination 
was normal.  The examiner commented that the veteran's 
headaches, as described, appeared to be migrainous in nature, 
although he now had many features of an analgesic rebound 
headache.  

A June 1997 rating decision reopened the veteran's claims for 
service connection for respiratory and gastrointestinal 
disorders.  The RO denied service connection for a 
respiratory disorder, as well as several other disorders, 
granted service connection for diarrhea as due to undiagnosed 
illness, effective from November 2, 1994, and assigned a 
10 percent evaluation for the diarrhea disability.  
Subsequent RO determinations addressed some of the other 
issues on appeal, including service connection for dizziness 
and chronic fatigue syndrome, new and material evidence to 
reopen a claim for service connection for a right heel 
condition, and entitlement to an earlier effective date for 
the grant of service connection for diarrhea.  

A July 1997 private clinic report notes the veteran's 
complaint of body aches, fullness in his head and ear, and 
occasional cough for the previous 7 days.  The examiner 
recorded "tender sinus" and "swollen canal," but also 
indicated that the veteran's tympanic membrane and lungs were 
"clear."  Antibiotics were prescribed.  The examiner noted 
"Gulf War Illness."  

Another private physician's records, dated in July 1997, 
reflect complaints of light to heavy, daily, left-sided 
headaches, slightly plugged ears, and retrosternal chest 
pain.  It was noted that he was very short of breath.  An 
erythematous rash was reported at the base of the neck 
posteriorly.  The veteran also indicated that the arch of his 
left foot was bothering him considerably.  The neurological 
examination was "relatively negative."  The veteran's 
stools were reportedly normal.  

In July and September 1997, several additional VA 
examinations were conducted.  A general medical examiner 
noted the veteran's history of night sweats over a 6 month 
period that were now infrequent and that seemed to resolve on 
their own, although the veteran indicated that he could break 
out in a sweat without much exertion.  He reported that he 
"yawns a lot without being overly tired out."  He also 
stated that he had multiple and migratory joint pain, 
generalized weak and achy feelings, and especially weakness 
of his legs.  He had chronic ear congestion.  The veteran 
denied a history of liver problems, but noted that his liver 
enzymes had been elevated since Desert Storm.  On 
examination, there was a 1cm round scar on the right forearm 
of slightly reddish hue, but no active lesion; the examiner 
indicated that it was a biopsy scar.  In the infraumbilical 
area there were 2 separate discolored areas:  One was 1/2cm x 
1/2cm, round, dark, almost black, flat, and intact.  The other 
was 1/2cm x 1/2cm, reddened and flat, with a central previously 
scabbed area.  The examiner reported that there was no 
surrounding cellulitis and no oozing or scaling.  The 
veteran's nose was congested, his sinuses were non-tender, 
and his mouth and throat were normal.  The ear canals were 
essentially clear; the right tympanic membrane was normal and 
the left tympanic membrane was erythematous and immobile.  
The veteran's lungs were clear to percussion and 
auscultation; there was no cough.  No abnormal clinical 
findings were reported on examination of the abdomen.  The 
examiner stated that there were no functional orthopedic 
defects.  The endocrine system was normal, as was the 
neurological system.  The examiner's diagnoses included nasal 
congestion with Eustachian tube blockage, status post-right 
arm skin biopsy, abdominal obesity, and resolved night 
sweats.  

On gastrointestinal examination, it was noted that a previous 
ultrasound of the liver had been interpreted as being normal.  
No abnormal clinical findings were reported.  Liver function 
tests showed that one enzyme level was minimally elevated; 
the remainder were normal.  The examiner concluded that no 
liver pathology was found.  An ear, nose, and throat (ENT) 
examiner indicated that examination of the veteran's ears 
showed no abnormal clinical findings.  Audiological 
examination showed pure tone thresholds of 20, 25, 25, 25, 
and 25 decibels in the right ear and 30, 30, 25, 25, and 
30 decibels in the left ear at 500, 1000, 2000, 3000, and 
4000 Hertz, with speech discrimination scores of 98 percent 
and 94 percent in the right and left ears.  The ENT examiner 
diagnosed slight, bilateral sensorineural hearing loss.  

On orthopedic examination, the veteran reported that he had 
bilateral knee pains at times, that the arch of each foot 
hurt, and that pains in his shoulder blades and all fingers 
would come and go.  He denied any history of trauma or 
treatment for his joint pains.  A private physician had 
recently prescribed an anti-inflammatory medication for his 
achy legs and VA had previous treated him on occasion with 
Doxycycline (an antibiotic).  The veteran stated that his 
pains "come and go" and that his left foot hurt every day 
for 6-12 months, but that lately his foot bothered him only 
on occasion.  The clinical examination was completely normal.  
The examiner's assessment was multiple joint pain with no 
diagnosis found.  

The veteran also indicated that beginning around 1992 he 
started having muscle spasms.  He also had a history of the 
gradual onset of bilateral thigh pain.  He stated that those 
complaints at times hindered his "day."  He also stated 
that "I can get some various muscle twitches for 5 seconds 
or 10 seconds tops.  I did have eyelid spasms for a while 
[after] coming back [from the Gulf,] but only once in a while 
does that seem to happen [now]."  The examiner reported no 
abnormal clinical findings and the assessment was 
"Undiagnosed muscle pain.  No etiology found."  

On VA skin examination in July 1997, the veteran reported 
that in 1993 or 1994 he had seen a private dermatologist who 
biopsied a lesion on his right forearm.  He was told that the 
lesion was benign, but that the cause was unknown.  He noted 
that over the previous 2 years, 2 two other small rash-like 
lesions had appeared on his abdomen.  The examiner indicated 
that there were two separate round 1/2cm x 1cm reddened areas 
on the anterior lower stomach, as well as a round 1cm 
reddened scar on the right distal forearm.  No other abnormal 
clinical findings were recorded.  The assessment was isolated 
skin lesions of undetermined etiology.  

In February 1998, the veteran testified at a personal hearing 
before a hearing officer at the RO.  He primarily just 
reiterated his disagreement with the actions taken by the RO 
with regard to the issues on appeal.  He indicated that his 
various problems had been evaluated at multiple private 
facilities and stated that he would attempt to obtain records 
of those evaluations.  

The veteran's father wrote in April 1998 that the veteran had 
debilitating symptoms that began months after his return from 
service in Saudi Arabia and that he was unable to work 
because of his various problems.  

The veteran was evaluated for his various symptoms at a 
private facility in May 1998.  The summary of that evaluation 
notes the veteran's primary complaints as 

tiredness, loss of stamina, weakness, sleepy 
drowsy, loss of concentration, mental confusion, 
chills, fevers, night sweats and hot flashes, 
weight gain of about 50 pounds, dizziness when he 
stands upright, headaches, largely left-sided and 
they occur 2-3 times a day.  The headaches are 
relieved by Excedrin.  He notices occasional 
blurred vision, sore throat, sinusitis and 
postnasal drip, tightness in his chest, chest pain, 
cough, shortness of breath on the least exertion, 
stomach discomfort or heartburn, nausea and 
vomiting and even complaints of vomiting up blood.  
When he has abdominal pain, it's a bloating type of 
pain and not cramping.  He has noted difficulty or 
discomfort in urination.  At night, he suffers 
Charley-horses.  He has pains in his joints, in the 
neck, back, shoulders, hands, fingers, ankles, and 
toes.  He has noticed a skin rash which I 
photographed.  

The private examiner indicated that the veteran's skin was 
clear, "except for some tiny pustules."  There was some 
enlargement of the lymphatics of the posterior pharyngeal 
wall; no other lymphadenopathy was noted.  Neither venous 
distention, thyromegaly, nor tenderness was found in the 
neck.  The chest was clear to percussion and auscultation.  
The abdomen was rotund and there were striae of stretching, 
but the abdominal examination was otherwise normal.  The 
neurological examination was also normal.  In a July 1998 
letter, the examiner stated that the veteran "suffers the 
illness that has affected thousands of Veterans who served in 
the Desert Storm Campaign, the so-called Desert Storm 
Illness." The letter notes that the veteran was receiving 
medication in a research study.  The examiner indicated that 
the veteran had "the Chronic Fatigue Syndrome as well as 
other manifestations."  

Records of a September 1998 evaluation at a private facility 
indicate that the veteran underwent 
esophagogastroduodenoscopy and colonoscopy.  No current 
gastrointestinal manifestations were reported.  The 
postoperative diagnoses were probable gastritis, gastric 
erosions, and diarrhea of unknown etiology.  

Additional VA examinations were conducted in December 1998 
and January and February 1999.  An ENT examiner noted the 
veteran's complaints of congestion and mild ringing in his 
ears, primarily the left.  The veteran's auditory canals were 
moderately blocked with cerumen that was easily removed.  The 
right tympanic membrane was mildly retracted; the left 
tympanic membrane was moderately retracted.  The mastoid 
areas were non-tender.  No active ear disease or infection 
was apparent.  Audiometric testing showed pure tone 
thresholds of 20, 25, 30, 25, and 35 decibels in the right 
ear and 25, 30, 30, 35, and 40 decibels in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively, with 
speech discrimination scores of 100 percent in the right ear 
and 96 percent in the left ear.  The audiologist could not 
test for Eustachian tube function.  The examiners indicated 
that the results showed mild or mild to moderate 
sensorineural hearing loss in each ear.  

The orthopedic examiner indicated that the veteran was quite 
vague about his current complaints.  The veteran did state 
that he had right great toe pain that had been present for 
only a few months; the toe had reportedly been injected 3 
weeks previously and felt a bit better.  The veteran also 
reported experiencing left paraspinous neck pain and left 
trapezius pain on a daily basis since 1992; he couldn't say 
what exacerbated those symptoms, although ibuprofen helped 
relieve the pain.  He denied any shoulder pain, any radicular 
pain, or numbness or tingling.  The veteran also stated that 
his knees were painful, although he could not say how often 
the pain occurred or how long it lasted; he was also unable 
to define an anatomic location for the pain.  The examiner 
reported that, overall, the veteran was quite vague in 
discussing his knees.  Finally, the veteran indicated that he 
had pain in the plantar aspect of his heels; he couldn't say 
exactly how long it had been present and could not identify 
any exacerbating factors.  The veteran admitted that he had 
been receiving physical therapy for a work-related back 
problem that was unrelated to his present complaints.  On 
examination of the cervical spine, the veteran reported some 
tenderness in the left trapezius muscle, but there was no 
muscle spasm or trigger points.  Full cervical spine motion 
was documented in all planes and the upper extremities were 
neurovascularly intact.  The veteran's knees showed no 
effusion, ecchymosis, or erythema.  There was no tenderness 
and range of motion was full and painless bilaterally.  The 
examiner noted slight patellofemoral crepitance, right 
greater than left.  The knees were stable in all planes and 
the calves were non-tender.  There was mild tenderness 
reported over the plantar aspect of the right heel.  Motion 
of the ankles and feet was full and painless and no other 
abnormal clinical findings were noted.  Examination of the 
great toes did not reveal any tenderness or other abnormality 
and there was full symmetrical motion of the toes in all 
joints.  X-rays of the shoulders, hands, feet, ankles, and 
cervical spine were unremarkable.  It was the examiner's 
impression that the veteran had vague subjective complaints, 
with normal laboratory studies, normal x-rays, and a normal 
examination.  There was no evidence of any musculoskeletal 
pathology.  The examiner further commented that there was no 
evidence that any of the veteran's complaints lead to 
functional impairment in light of the unremarkable x-rays, 
laboratory studies, and examination.  

On examination for the veteran's fatigue in December 1998, he 
reported that he hadn't felt good since the fall of 1992, 
feeling tired out and sluggish, with multiple joint pains, 
headaches, and ear congestion.  The examiner indicated that 
the veteran had several of the manifestations that are 
required for a diagnosis of chronic fatigue syndrome: flu-
like symptoms that had come and gone beginning shortly after 
his return from the Gulf; a history of a low grade fever; 
generalized muscle aches or weakness that would come and go; 
fatigue lasting 24 hours or more after exercise; headaches; 
migratory joint pains; and agitation and "aggravation" that 
he had several physical disorders that had remained 
undiagnosed.  The examiner stated his opinion that the 
veteran met the requirement of the new onset of debilitating 
fatigue that was severe enough to impair average daily 
activity to less than 50 percent of his pre-illness activity 
level for at least 6 months and that other clinical 
conditions that might produce similar symptoms had been 
excluded.  He felt that a diagnosis of chronic fatigue 
syndrome was justified.  

A respiratory examiner noted that the veteran was a non-
smoker and had an intermittent cough that was occasionally 
productive.  He did describe some dyspnea on exertion, but 
was not incapacitated by it.  The veteran indicated that his 
weight had not varied more than 5 pounds during the preceding 
year.  Pulmonary function studies were interpreted as showing 
possible early obstructive pulmonary impairment.  The 
examiner's diagnosis was minimal small airway disease.  

On neurological examination, the examiner noted the veteran's 
report of headaches that occurred 2-3 times a day.  
Medication had produced no response.  The examiner's 
diagnosis was mostly tension headaches that started after the 
Gulf War.  

X-rays obtained in December 1998 reportedly showed a chronic, 
ununited fracture of the scaphoid bone of the left wrist, 
with probable avascular necrosis, as well as degenerative 
joint disease of the left radiocarpal joint; no abnormalities 
on chest x-ray; degenerative disk disease of the lower 
cervical spine; mild degenerative joint disease of the left 
first metatarsophalangeal joint; and no radiographic 
abnormalities of either shoulder.  

Evaluations of the veteran's gastrointestinal (GI) system 
were conducted in February 1999.  The examiners noted that 
the veteran had been treated for Giardiasis in December 1992, 
but that repeated stool studies since December 1992 had been 
negative for ova and parasites, as had tests for hepatitis, 
Brucellosis, Leishmaniasis, and Lyme disease.  A test for 
toxoplasmosis was positive, but it was unclear when the 
veteran might have been exposed to the toxoplasmosis.  The 
Epstein-Barr titer was elevated in February 1995 and he 
complained of being fatigued.  The examiners indicated that 
the veteran's liver function tests had been slightly elevated 
since December 1992, including an elevated ammonia level 
which was thought to be due to alcohol intake.  Other tests 
included a barium enema and ultrasound which were noted to be 
normal.  At the time of the examination, the veteran reported 
having occasional vomiting, but mostly nausea.  He denied 
having hematemesis and it was unclear whether he had had any 
true melena, although he reportedly did have some 
hematochezia that led to his colonoscopy.  He did complain of 
diarrhea that occurred approximately twice a week, with 6-8 
stools per day; the diarrhea had apparently been unresponsive 
to various medications.  The veteran also describes cramping 
abdominal pain that was worse when he had diarrhea.  The 
physical examinations were essentially negative.  None of the 
blood chemistry values (including liver function tests) was 
identified as abnormal.  The examiners did not provide any GI 
diagnoses.  

A VA dermatological examiner noted the veteran's report of a 
rash on his upper chest that had been present for 7 years.  
He had no prior history of skin disease.  The veteran stated 
that the rash would begin as painful bumps, then gradually 
resolve and become asymptomatic.  He also indicated that the 
bumps would occur on his inner thighs.  He had never tried 
any topical medication for the bumps, although he felt that 
the condition was mildly improved because he was taking 
medication in conjunction with an experimental study for 
persons with Gulf War Syndrome.  The veteran also described 
the lesion that was shaved off his right wrist in 1994; the 
examiner stated that the pathology report that the veteran 
showed him noted a diagnosis of ruga vulgaris, a type of 
wart.  He indicated that there had been no recurrence of the 
lesion.  On examination, there were erythematous papules and 
pustules in a follicular distribution on the veteran's upper 
chest.  No other lesions were identified.  The examiner 
stated that the lesions were consistent with folliculitis.  
Color photographs were obtained and are of record.  

A November 1991 report from the Franklin Regional Medical 
Center notes diagnoses of dermatitis and folliculitis for the 
veteran's rash; antibiotics and Prednisone were prescribed.  
An examiner in December 1991 shows the veteran's report that 
he had been at "army camp" right before the rash had 
started; it was improving on the Prednisone, although the 
antibiotics had to be discontinued due to his developing an 
upset stomach.  Clinical findings of a papular red eruption 
at several areas on the trunk and right axilla were recorded.  
That report reflects a diagnosis of possible scabies.  
Another December 1991 record reflects complaints of a sore 
throat, chest congestion, cough, loose bowel movements for 2 
weeks, leg aches, and chills.  Prolonged diarrhea and 
bronchitis with upper respiratory infection were diagnosed; a 
chest x-ray was reportedly normal.  In January 1992, the 
veteran indicated that his diarrhea had resolved, but then 
recurred.  The examiner noted then that the veteran's 
diarrhea had begun in November 1991.  A February 1992 record 
states that the veteran had not had any diarrhea in 2-3 
weeks.  Other reports, dated in September and October 1993, 
reflect the veteran's continued chest and nasal congestion 
and deep cough.  Bronchitis and an upper respiratory 
infection were diagnosed and an antibiotic was prescribed.  A 
March 1994 note also shows that an antibiotic was prescribed 
for the veteran, but no clinical findings or diagnosis was 
listed.  

Medical records from another private facility contain a 
November 1991 report showing the veteran's complaint of a 
rash on his legs for the previous week.  He indicated that he 
had been in the woods on Reserve duty 2 weeks previously.  
The examiner noted a hive-like rash all over the veteran's 
body which was very pruritic and blanched on pressure.  The 
examiner diagnosed allergic dermatitis.  A private allergist 
reported in October 1992 that the veteran's tympanic 
membranes appeared normal, but there was some nasal 
congestion and reddening of his throat; the examiner 
indicated that the veteran's complaints sounded like 
Eustachian tube dysfunction.  A note dated in March 1994 
reflects liver function tests that were "a little 
elevated;" a hepatitis test was negative.  It was 
recommended that the veteran avoid all alcohol.  Another 
March 1993 report shows the veteran's complaint of and an 
assessment of fatigue.  An examiner's note in February 1995 
shows that the veteran had had cold symptoms for the previous 
week, consisting of a sore, itchy throat, a productive cough, 
and runny nose.  It was felt that the veteran had bronchitis.  
A record dated in September 1996 reflects a diagnosis of 
plantar fasciitis that the veteran felt was due to Gulf War 
Illness.  An x-ray of his heel was reportedly negative.  In 
July 1997, the veteran complained of a dry cough, achy legs, 
and a little stuffy nose.  The examiner diagnosed an upper 
respiratory infection and possible somatiform disorder.  In 
August 1997, in light of the veteran's various, numerous 
complaints, the examiner's diagnoses included somatoform 
disorder versus Gulf War Syndrome.  The examiner commented 
that on review of the veteran's symptoms with the recurring 
need for different antibiotics, possible diagnoses were 
Mycoplasma infection and chronic sinusitis, with a genetic 
change from the Gulf War; the physician recommended a steroid 
nasal inhaler.  

The veteran was seen again in September 1997.  The examiner 
at that time acknowledged the veteran's myriad symptoms, 
noting that he was taking an antibiotic prescribed by a 
private physician Gulf War "expert" in California.  The 
veteran stated that he hadn't "felt right since 1992," and 
he had not noted much change in his symptoms while taking the 
antibiotic.  He did indicate, however, that since taking the 
steroid inhaler his ears were better and he had fewer 
headaches (only 4 or 5 days with headaches in the preceding 3 
weeks), and that one of his liver function tests was still 
elevated, despite his refraining from alcohol intake.  On 
examination, the veteran's eyes and ears were clear and there 
was decreased nasal congestion.  The examiners' diagnoses 
included possible Gulf War Syndrome versus chronic sinusitis.  
A January 1998 record notes the veteran's continued 
complaints.  The listed diagnoses included history of chronic 
sinusitis with chronic fatigue and other symptoms.  

Analysis 

I.  EARLIER EFFECTIVE DATE FOR SERVICE CONNECTION FOR DIARRHEA

The effective date for a grant of service connection based on 
receipt of new and material evidence after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).  

The veteran's claim for service connection for diarrhea was 
denied by the RO in October 1993.  The veteran was notified 
of that determination and did not file a notice of 
disagreement within one year thereafter.  That rating 
decision, therefore, is final.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulation, 38 C.F.R. § 3.317, states, in 
pertinent part:
 
(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, to 
a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by 
one or more signs or symptoms such as those listed 
in paragraph (b) of this section, provided that 
such disability: 
(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2001.  

In March 1995, the RO undertook a review of the veteran's 
service connection claim pursuant to Public Law 103-446.  
Although the RO initially denied service connection at that 
time, a later review of the claim, pursuant to the revised 
regulation, resulted in the RO's granting service connection, 
effective from the effective date of the Public Law and VA's 
implementing regulation, November 2, 1994.  

In this case, the record clearly shows that service 
connection for the veteran's diarrhea was established on the 
basis of the medical evidence, pursuant to the law and 
regulations governing service connection for disabilities 
occurring in Persian Gulf War veterans.  The law itself and 
the regulations make it clear that, in such cases, the 
effective date of such an award cannot be earlier than the 
effective date of the new law or VA regulation.  

In this case, the effective date of the new law and 
regulation is November 2, 1994.  The RO has assigned an 
effective date of November 2, 1994, for the grant of service 
connection for diarrhea.  Therefore, no earlier effective 
date may be assigned for diarrhea as due to an undiagnosed 
illness.  

II.  SERVICE CONNECTION ISSUES

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

New and material evidence

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a three-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, involving a 
determination as to whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  If 
it is determined that the claim is well grounded, then the 
analysis proceeds to the third step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 

? Respiratory condition, other than as due to undiagnosed 
illness

An October 1993 rating decision denied service connection for 
a respiratory condition on the grounds that no chronic 
respiratory/pulmonary condition was shown by the evidence of 
record.  

Evidence added to the record since October 1993 consists 
essentially of the report of a December 1998 VA examiner who 
noted the veteran's complaints of occasional cough that was 
occasionally productive and some dyspnea on exertion that was 
not incapacitating.  Pulmonary function testing at that time 
reportedly showed possible early obstructive pulmonary 
disease; the examiner's diagnosis was minimal small airway 
disease.  

Because the newly added medical evidence shows that the 
veteran now has a diagnosed respiratory disorder-whereas 
none was previously shown-the Board concludes that the 
evidence added to the record since October 1993 is new and 
material to the question of service connection for a 
respiratory disorder and the claim is reopened.  

Pursuant to the Court's holding in Elkins, the Board must 
next determine whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [38 U.S.C.A. § 5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 79, 81 (1990).  In Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992), the Court held that a 
claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual' that the claim is plausible."  For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Only the evidence in support of the 
claim is to be considered in making that determination and, 
generally, a presumption of credibility attaches to that 
evidence.  Epps v. Brown, 9 Vet. App. 341, 343-44 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

The medical evidence in this case shows that the veteran now 
has minimal small airway disease, with a recent pulmonary 
function test demonstrating possible early obstructive 
pulmonary impairment.  The medical evidence, however, does 
not show that any respiratory/pulmonary disorder was present 
in service or for several years following the veteran's 
separation from service.  Moreover, there is no medical 
evidence that any examiner has attributed the veteran's 
current respiratory disorder to service in any way.  

Thus, neither the second criterion nor the third criterion 
for a well grounded claim set forth in Caluza has been met.  
Accordingly, the Board finds that the veteran's claim for 
service connection for a respiratory condition, other than as 
due to undiagnosed illness, is not plausible and so must be 
denied as being not well grounded.  

? Right heel condition

Initially, the Board notes that service connection for a 
right heel condition was denied by a rating decision in 
October 1993.  The veteran was notified of that determination 
and did not file an appeal within one year after being 
notified.  Therefore, that rating decision is final.  The 
veteran's claim may not be reopened unless new and material 
evidence has been presented.  

The evidence that was of record in October 1993 consisted, in 
part, of the veteran's service medical records, which were 
negative for any clinical findings of a right heel disorder.  
The service medical records did contain a notation by the 
veteran that he had had a right heel spur since being 
activated for Desert Shield, starting around October 1990.  
On VA examination in December 1992, an orthopedic examiner 
noted the veteran's report of pain in the right heel after 
standing for a long time, but the examiner did not record any 
pertinent abnormal clinical findings.  No right heel spur was 
found on x-ray and an orthopedic examiner concluded that 
there was no evidence of significant abnormalities of the 
right heel.  

Evidence added to the record since October 1993 includes an 
August 1996 private medical report showing the veteran's 
complaint of pain in the sole of his left foot, a negative x-
ray of the left heel in September 1996, and the examiner's 
diagnosis of possible heel spur versus plantar fasciitis.  A 
VA orthopedic examiner in July 1997 did not report any 
complaints or abnormal clinical findings relative to the 
veteran's right heel.  In December 1998, a VA examiner noted 
the veteran's complaint of pain in the plantar aspect of his 
heels, although he couldn't say exactly how long the pain had 
been present.  The examiner reported that there was mild 
tenderness over the plantar aspect of the right heel, but no 
other abnormal clinical findings were noted and x-rays of the 
heel were negative.  The examiner concluded that there was no 
evidence of any musculoskeletal pathology.  

Despite the 1998 VA examiner's notation of tenderness over 
the right heel, there is no medical evidence that the veteran 
now has any right heel condition.  Further, the evidence 
added to the record since 1993 shows only reports by the 
veteran of some right heel pain-evidence that was previously 
of record.  No additional medical evidence tending to show 
the current presence of a right heel condition that is 
related to service has been presented.  

In the absence of any such evidence, the Board concludes that 
new and material evidence has not been added to the record 
since October 1993 concerning this issue and that, therefore, 
the veteran's claim for service connection for a right heel 
condition is not reopened.  

Service connection issues due to undiagnosed illness

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability: 

(i) Became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2001; 
and 
(ii) By history, physical examination, and laboratory 
tests cannot be attributed to any known clinical 
diagnosis. 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1) Fatigue
(2) Signs or symptoms involving skin
(3) Headache
(4) Muscle pain
(5) Joint pain
(6) Neurologic signs or symptoms
(7) Neuropsychological signs or symptoms
(8) Signs or symptoms involving the respiratory system 
(upper or lower)
(9) Sleep disturbances
(10) Gastrointestinal signs or symptoms
(11) Cardiovascular signs or symptoms
(12) Abnormal weight loss 
(13) Menstrual disorders. 

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317.  

In May 1999, VA's General Counsel issued a precedent opinion 
as to what evidence is necessary to establish a well-grounded 
claim for compensation under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  That opinion concluded that a well-grounded claim 
for compensation for disability due to undiagnosed illness 
generally requires the submission of some evidence of: (1) 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  With respect to the 
second and fourth elements, evidence that the illness is 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
The type of evidence necessary to establish a well-grounded 
claim as to each of those elements may depend upon the nature 
and circumstances of the particular claim.  For purposes of 
the second and third elements, the manifestation of one or 
more signs or symptoms of undiagnosed illness or objective 
indications of chronic disability may be established by lay 
evidence if the claimed signs or symptoms, or the claimed 
indications, respectively, are of a type which would 
ordinarily be susceptible to identification by lay persons.  
If the claimed signs or symptoms of undiagnosed illness or 
the claimed indications of chronic disability are of a type 
which would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to establish a well-grounded claim.  With 
respect to the third element, a veteran's own testimony may 
be considered sufficient evidence of objective indications of 
chronic disability, for purposes of a well-grounded claim, if 
the testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  Medical 
evidence would ordinarily be required to satisfy the fourth 
element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  
VAOPGCPREC 4-99.  

In July 2000, a decision by the United States Court of 
Appeals for Veterans Claims (Court) invalidated the fourth 
criterion for a well grounded claim, as set forth in the 
General Counsel opinion.  Neumann v. West, No. 98-1410 (U.S. 
Vet. App. July 21, 2000).  The Court held that in order to 
establish a well grounded claim pursuant to 38 U.S.C.A. 
§ 1117, a claimant need only present some evidence 1) that he 
or she is a Persian Gulf veteran; 2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of § 1117; 
3) which became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and 4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

The Board notes that the first criterion enumerated in 
Neumann has been met as to each of the following claims.  The 
record clearly shows that the veteran served in the Southwest 
Asia theater of operations during the Persian Gulf War.  

? Respiratory disorder and plugged ears, as due to 
undiagnosed illness

Service connection for a respiratory/pulmonary disorder was 
denied by an unappealed rating decision in October 1993.  The 
veteran's service connection claim was again considered by 
the RO in March 1995 pursuant to the recent law concerning 
service connection for disabilities due to undiagnosed 
illness.  Inasmuch as the veteran's claim has currently been 
considered pursuant to a new basis of entitlement (as due to 
undiagnosed illness), the provisions relating to finality and 
new and material evidence are not for application.  

The Board finds that the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded; 
that is, the claim is not implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Additionally, there is 
no indication that there are additional, pertinent records 
which have not been obtained.  Accordingly, there is no 
further duty to assist the veteran in developing the claim, 
as mandated by 38 U.S.C.A. § 5107(a).  

The evidence does not reflect any complaints, abnormal 
clinical findings, or diagnosis of a respiratory disorder or 
any disorder relating to plugged ears during service.  
Private medical records dated in December 1991 show a 
complaint of chest congestion; bronchitis with an upper 
respiratory infection was diagnosed.  That diagnosis was 
again noted in 1993 and 1995.  The veteran reported nasal 
congestion and fullness in his ears, sometimes with a cough, 
on numerous occasions beginning in August 1992; some 
examinations were normal initially, but sinusitis was 
diagnosed at other times, particularly in more recent years, 
and a steroid inhaler was prescribed.  The record contains 
numerous references to possible or definite Eustachian tube 
blockage as the cause of the veteran's feeling of ear 
fullness.  One private examiner in 1997 reported that the 
veteran's lungs were clear, although another examiner stated 
that he was very short of breath.  One examiner, in referring 
to the veteran's various complaints, noted "Gulf War 
Illness."  The second examiner proffered a possible 
diagnosis of Mycoplasma infection with chronic sinusitis.  
Other private examiners in 1997 proffered a diagnosis of Gulf 
War Syndrome versus chronic sinusitis.  

On VA examination in 1998, the veteran complained of an 
occasionally productive cough and non-incapacitating dyspnea 
on exertion.  Following pulmonary function testing that 
showed possible early obstructive pulmonary impairment, the 
examiner diagnosed minimal small airway disease.  

Although the veteran has reported complaints referable to his 
lungs (cough and dyspnea) and to his upper respiratory tree 
(nasal and sinus congestion), most examiners in recent years 
have attributed those symptoms either to some sort of 
infection (e.g., sinusitis, bronchitis) or to small airway 
disease.  A couple examiners appeared to be uncertain of the 
correct diagnosis and indicated possible Gulf War Illness or 
Gulf War Syndrome.  The majority of examiners, however, have 
ascribed a definite diagnosis to account for the veteran's 
various respiratory complaints.  

In addition, examiners in recent years have clearly 
attributed the veteran's complaints of ear fullness to 
cerumen in the ear canals, his chronic sinusitis, or 
Eustachian tube dysfunction.  As set forth above, one of the 
criteria for establishing service connection for a chronic 
disability due to undiagnosed illness is that the symptom 
cannot be attributed to any known diagnosis.  Because his 
symptom of ear fullness has been attributed to a known 
clinical diagnosis, service connection for that manifestation 
may not be established as due to undiagnosed illness.  

The Board finds that the greater weight of the evidence is 
also against a finding that the veteran's other respiratory 
complaints are due to undiagnosed illness.  In this case, 
those respiratory complaints have been attributed to a known 
clinical diagnosis.  Accordingly, service connection may not 
be established for the veteran's other respiratory complaints 
as due to undiagnosed illness.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claims regarding a 
respiratory disorder and plugged ears as due to undiagnosed 
illness and that, therefore, the provisions of § 5107(b) are 
not applicable.  

? Joint pain

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The record shows that, over the years since December 1992, 
the veteran has expressed complaints of pain in various 
joints, including his right ankle, neck, back, hips, knees, 
ribs, fingers, and the arch of each foot.  The pain had been 
described as migratory-sometimes present in some joints, 
other times present in other joints.  Records of a private 
chiropractor in October 1995 show limitation of cervical 
spine flexion to 45 degrees, with similar limitation in other 
axes, and limitation of lumbar spine flexion to 30 degrees, 
with similar limitation in other axes; the examiner 
characterized the veteran's range of cervical spine motion as 
35 percent of normal and his range of lumbar spine motion as 
44 percent of normal.  The veteran's pain complaints have 
generally been vague, however; an examiner in December 1998 
noted that the veteran was quite vague about factors that 
might aggravate or relieve the joint pain and about his 
capabilities.  That examiner commented that the examination 
and x-rays were completely normal, with full, painless motion 
of the various joints, and that there was no evidence of any 
musculoskeletal pathology in any of the described areas.  The 
examiner also stated that there was no evidence that the 
veteran's complaints led to any functional impairment.  

It is clear that no diagnosis has been advanced by any 
examiner for the veteran's complaints of migratory joint 
pain.  Although a chiropractor in 1995 reported some 
limitation of cervical and lumbar spine motion, no other 
examiner has noted any "objective indications of chronic 
disability" in this regard.  Nor does the record reflect any 
other non-medical indicators of disability due to the 
reported migratory joint pain that are capable of independent 
verification.  A number of other examiners have noted the 
veteran's joint pain complaints, but none reported any 
pertinent abnormal clinical findings.  Importantly, the 
December 1998 examiner indicated that range of motion of all 
joints was full and painless; he also commented that there 
was no evidence that the veteran's joint pain complaints led 
to any functional impairment.  

Weighing all of the evidence, the Board finds that the 
evidence favors a finding that the criteria for recognition 
of the veteran's complaints of migratory joint pain as 
resulting from an undiagnosed illness have not been met.  
Accordingly, the claim for service connection for joint pain 
as due to undiagnosed illness must be denied.  

? Night sweats

The Board finds that the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded; 
that is, the claim is not implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Although many physicians have merely noted the veteran's 
report of night sweats lasting for 1 week to 1 month, a July 
1997 examiner listed a diagnosis of resolved night sweats, 
providing the required nexus between the veteran's symptoms 
and a chronic disability for purposes of determining whether 
the claim is well grounded.  Further, the veteran has 
subsequently indicated that his previously resolved night 
sweats lasted for approximately 6 months and, moreover, that 
they have recurred and that he currently has intermittent 
night sweats.  

The Board finds that the above evidence meets the criteria 
for a well grounded claim as set forth in VAOPGCPREC 4-99.  

This issue will be addressed further in the Remand that 
follows this decision.  

? Liver condition

The record indicates that the veteran's liver function tests 
(blood tests) were first noted to be abnormal in the latter 
part of 1992.  Examiners at that time indicated their 
impression that the veteran had had an Epstein-Barr virus 
infection with liver involvement and that the infection was 
slowly resolving.  Subsequent medical reports noted continued 
elevation of the liver function tests.  An examiner in June 
1995 ascribed the finding to the veteran's use of alcohol.  
Another examiner, in August 1996, appeared to attribute the 
finding to "Gulf War Illness."  On evaluation in November 
1996, the liver function tests were noted to be normal and an 
ultrasound examination of the veteran's liver had reportedly 
also been normal.  In July 1997 a gastrointestinal examiner 
stated that no liver pathology was found.  At the time of a 
February 1999 VA examination it was noted that none of the 
blood chemistry values, including liver function test, was 
abnormal.  

The Board would first point out that "Gulf War Illness" has 
not been officially recognized as a disease entity.  More 
important in this case is the fact that examiners have stated 
that the abnormal liver function tests that have been 
reported since 1992 provided an indication of liver 
involvement resulting from a known disease process; some 
examiners have attributed the finding to previous 
Epstein-Barr virus infection, while others have appeared to 
attribute it to alcohol use.  The elevated liver function 
tests have generally been attributed to known clinical 
diagnoses.  

Nevertheless, whether or not the veteran's liver function 
tests are currently abnormal, the fact remains that no liver 
pathology or even any symptoms of a liver abnormality have 
ever been reported.  All that has been noted are repeated 
findings of elevated liver enzymes.  The record does not 
disclose any manifestations of any chronic liver disorder 
that have arisen as a result of the veteran's service in the 
Southwest Asia theater of operation.  A merely elevated liver 
function test, as a laboratory value, does not in itself 
constitute a clinical sign, in the accepted medical sense, or 
a symptom of chronic disability.  

In the absence of any objective indications of chronic 
disability and without any reported manifestations in the way 
if symptoms of a liver condition, the veteran's claim for 
service connection in this regard is not well grounded.  

? Skin rash

The Board finds that the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that this claim is well grounded; 
that is, the claim is not implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Review of the record discloses that, since November 1991, the 
veteran has reported, and examiners have noted, several 
different skin problems.  In late 1991, diagnoses of allergic 
dermatitis and folliculitis were assigned and antibiotics and 
a steroid cream were prescribed.  Another examiner later that 
year diagnosed possible scabies.  In 1993 the veteran 
reported a lesion on his left thigh that had been present for 
the previous year; an examiner at that time noted a few dried 
leg lesions, without listing a diagnosis.  Records dated in 
1994 note the veteran's report of intermittent rashes on his 
legs, abdomen, chest, arms, and back that lasted a few days 
to a few months.  In 1997 a VA examiner noted 2 small 
reddened areas on the veteran's lower abdomen that the 
veteran stated had been present for 2 years.  That examiner's 
assessment was isolated skin lesions of undetermined 
etiology.  A private examiner in May 1998 noted that the 
veteran's skin was clear, except for some tiny pustules, the 
extent and location of which were not described; no diagnosis 
for the skin finding was listed.  In addition, a lesion was 
noted on the veteran's right wrist in late 1993.  
Pathological examination of the shave biopsy revealed a 
diagnosis of verruca.  

It is clear that some of the skin lesions that have been 
noted since the veteran's separation from service have been 
associated with known clinical diagnoses, e.g., allergic 
dermatitis, folliculitis, and possible scabies in late 1991 
and verruca of the right wrist in 1993.  No examiner has 
attributed those problems to any incident of service.  
Accordingly, compensation is not payable for those lesions as 
due to undiagnosed illness.  

However, the veteran has reported and examiners have noted 
lesions on his legs in 1994 (with the veteran's report at 
that time of intermittent rashes on his legs, abdomen, chest, 
arms, and back lasting up to a few months at a time) and on 
his abdomen in 1997; no diagnosis was assigned for those 
rashes.  Further, by the veteran's report in 1997, the 
abdominal lesions had been present for 2 years.  An examiner 
in 1998 noted some tiny pustules, but did not indicate the 
location or extent of that clinical finding; neither did the 
examiner list a diagnosis for the finding.  

Affording the veteran the benefit of the doubt, the Board 
finds that the criteria for service connection have been met 
for the intermittent rash-like areas that have clearly been 
noted on the veteran's legs and abdomen and that have been 
reported by him as occurring on other areas of his body as 
well.  

Service connection for chronic fatigue syndrome, including as 
due to undiagnosed illness

Although the April 1999 rating decision and supplemental 
statement of the case list this issue as entitlement to 
service connection "for chronic fatigue syndrome (claimed as 
due to undiagnosed illness)," it is clear that the RO 
considered, and denied, the broader issue of entitlement to 
service connection for chronic fatigue syndrome, including as 
due to undiagnosed illness.  Arguments subsequently advanced 
by the veteran and his representative have been general, 
although they have noted the issue to be as stated by the RO.  
The Board, therefore, construes the issue on appeal to be the 
broader issue.  

The record reflects complaints by the veteran of constant 
fatigue beginning in 1993, although he reported that he had 
felt tired and sluggish since the fall of 1992.  While 
examiners for several years diagnosed merely "fatigue," 
some examiners in more recent years have clearly attributed 
that symptom, in combination with other of the veteran's 
symptoms, to chronic fatigue syndrome.  However, other recent 
examiners have included the veteran's symptom of chronic 
fatigue as a manifestation of "Desert Storm Illness" or 
"Gulf War Syndrome," which they specifically diagnosed, 
appearing to relate the veteran's fatigue to his service in 
the Persian Gulf.  

The Board finds that the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that this claim is well grounded; 
that is, the claim is not implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Nevertheless, the Board believes that an additional 
examination and medical opinion are needed to resolve the 
varying diagnoses and to determine whether or not the 
veteran's chronic fatigue, however diagnosed, is related to 
his service in the Persian Gulf.  Therefore, this issue will 
be addressed further in the Remand that follows this 
decision.  

III.  Greater rating for diarrhea

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for a higher 
rating.  Drosky v. Brown, 10 Vet. App. 251 (1997).  The Board 
finds that the veteran's claim concerning this issue is well 
grounded.  In addition, there is no indication that there are 
additional, unsecured records that would be helpful in this 
case.  Therefore, the Board has no further duty to assist the 
veteran in developing his claim.  38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for diarrhea.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  In this case, the RO assigned a 
10 percent rating for the veteran's diarrhea, effective from 
November 2, 1994.  

The rating schedule does not specifically provide criteria 
for rating diarrhea.  In such situations, it is permissible 
to evaluate the veteran's service-connected disorder under 
the provisions of the schedule which pertain to a closely-
related disease or injury which is analogous in terms of the 
function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20.  We conclude that the 
criteria for evaluating irritable colon syndrome, which are 
contained in Code 7319 and which primarily consider the 
frequency and severity of resultant diarrhea, provide the 
best basis for evaluating the veteran's service-connected 
diarrhea.  

Severe irritable colon syndrome, manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, warrants a 30 percent 
evaluation.  For moderate disability, shown by frequent 
episodes of bowel disturbance with abdominal distress, a 
10 percent rating is appropriate.  When the disability is 
mild, with disturbances of bowel function and occasional 
episodes of abdominal distress, a noncompensable evaluation 
is for application.  Code 7319.  

The medical treatment reports that are of record, 
particularly those documenting evaluation and treatment since 
1994, reflect few complaints in recent years relative to 
diarrhea or other GI manifestations; the reports show that 
the veteran stated that he had no more than intermittent 
diarrhea, occurring no more than once a month.  Also, the 
reports do not indicate that the diarrhea was of unusual 
severity when it occurred.  Although colonoscopy was 
performed in September 1998, apparently due to reported 
hematochezia, no abnormalities were found on that 
examination.  In fact, no abnormal clinical findings have 
been reported on any recent GI examination.  

On the basis of that evidence, it is clear that the criteria 
for a rating greater than 10 percent under the provisions of 
Code 7319 have not been met at any time subsequent to the 
effective date for the grant of service connection for 
diarrhea.  Fenderson, supra.  Therefore, a rating greater 
than 10 percent for diarrhea is not warranted.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  


ORDER

An effective date earlier than November 2, 1994, for the 
grant of service connection for diarrhea as due to 
undiagnosed illness is denied.  

New and material evidence having been presented, the claim 
for service connection for a respiratory condition, other 
than as due to undiagnosed illness, is reopened.  Lacking a 
well grounded claim, however, the claim is denied.  

New and material evidence not having been presented, the 
claim for service connection for a right heel condition is 
not reopened.  

Service connection for a respiratory disorder, plugged ears, 
and joint pain, each as due to undiagnosed illness, is 
denied.  

Lacking a well grounded claim, the claim for service 
connection for a liver condition as due to undiagnosed 
illness is denied.  

The claims for service connection for night sweats and 
chronic fatigue syndrome, each as due to undiagnosed illness, 
are well grounded.  

Service connection for skin rashes on the legs and abdomen as 
due to undiagnosed illness is granted.  

A rating greater than 10 percent for diarrhea as due to 
undiagnosed illness is denied.  


REMAND

The medical evidence reflects a fairly recent diagnosis of 
resolved night sweats, but the veteran has subsequently 
indicated that they have recurred and that he currently has 
night sweats.  The Board believes that a medical examination 
and opinion are needed to assess the presence and etiology of 
any current night sweats.  The veteran should also be given 
an opportunity to provide credible lay evidence regarding his 
claimed night sweats.  

The Board notes that some examiners have clearly diagnosed 
chronic fatigue syndrome.  Other recent examiners appear to 
have attributed the veteran's symptom of fatigue to his 
service in the Persian Gulf as a manifestation of "Gulf War 
Syndrome."  Therefore, an additional examination and medical 
opinion to determine the appropriate diagnosis, if any, and 
the etiology, if possible, for the veteran's fatigue are 
needed.  

As noted at the outset, the issues concerning service 
connection for dizziness, headaches, and muscle pain and 
twitching are inextricably intertwined with the issue 
relating to chronic fatigue syndrome.  After the development 
requested concerning chronic fatigue syndrome has been 
completed the RO should again consider the issues of service 
connection for dizziness, headaches, and muscle pain and 
twitching, each as due to undiagnosed illness.  

Accordingly, this case is REMANDED as to these two issues for 
the following additional actions:

1.  With any needed signed releases 
from the veteran, the RO should request 
copies of up-to-date records of any 
treatment or evaluation, VA or non-VA, 
that the veteran has received for night 
sweats and fatigue.  All records so 
obtained should be associated with the 
claims file.  

2.  The RO should request that the 
veteran submit, if possible, any 
available lay evidence of the presence 
and severity of his claimed night 
sweats and fatigue.  

3.  The RO should then schedule the 
veteran for a general medical 
examination.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All special tests and 
additional evaluations deemed by the 
examiner to be necessary should be 
completed.  The examiner's report 
should set forth in detail all current 
complaints and pertinent clinical 
findings relative to the veteran's 
claimed night sweats and fatigue.  The 
examiner should specifically be 
requested to state whether it is at 
least as likely as not that either of 
those symptoms can, for this veteran, 
be attributed to a known clinical 
diagnosis.  In particular, the examiner 
should note that previous examiners 
have diagnosed chronic fatigue 
syndrome.  If appropriate and to the 
extent possible, the examiner should 
distinguish any contrary opinion in 
that regard.  All opinions should be 
accompanied by reference to pertinent 
evidence in the record.  

4.  Following completion of the 
requested additional development of the 
record, the RO should again consider 
the veteran's claims for service 
connection for night sweats, dizziness, 
headaches, and muscle pain and 
twitching, each as due to undiagnosed 
illness, and the claim relating to 
service connection for chronic fatigue 
syndrome on the basis of both direct 
service incurrence and as due to 
undiagnosed illness.  If any action 
taken remains adverse to the veteran, 
he and his accredited representative 
should be furnished with a supplemental 
statement of the case concerning those 
issues and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

